DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that the first light shielding surface is NOT between the vertical section and the specific surface of the charge holding section (and draws a picture pointing to the specific surfaces to which he refers on page 8 of Remarks).   
This argument is found unpersuasive for two reasons.   First of all, because Applicant points to only the left surface of 712.  Please note that there is also a right surface of 712, and it is that surface that reads on limitations.   Second of all, Applicant points to only a tiny portion of a vertical surface on the vertical electrode in his picture on page 8 of Remarks.    However, the surface in question is very long.    Please see rejection below for detailed explanation, where Examiner points to how the reference reads on the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2015/0035028) by Fan et al (“Fan”).
Regarding claim 1, Fan discloses in FIGs. 7 & 29 and related text, e.g., an imaging device comprising: 
a photoelectric converter (708) configured to generate a signal charge (“photodetector”; par. 60); 
a charge holding section (712) on a side of the photoelectric converter that is opposite to a light entrance side of the photoelectric converter (see FIG. 7), wherein the charge holding section is configured to hold the generated a signal charge generated by the photoelectric converter (see FIG. 7); 
a light shielding section (710) that includes a first light shielding surface (left vertical surface going from 724 to 722 to 720, along the 744) between the charge holding section and the photoelectric converter; and
a vertical electrode section (714), wherein
the charge holding section has a specific surface parallel to the vertical electrode section (the right vertical surface of 712; vertical electrode has a long right vertical surface; the right vertical surface of 712 is parallel to the right vertical surface of 714, as the claim requires), and
the first light shielding surface is between the vertical electrode section and the specific surface of the charge holding section (draw a line from the middle of the right vertical surface of 712 to the middle of the right vertical surface of 714; that line passes through the above specified “first light shielding surface”; thus meeting limitations).
Regarding claim 5, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising a semiconductor substrate (702) that includes the photoelectric converter, the charge holding section, and the light shielding section, wherein the photoelectric converter, the light shielding section, and the charge holding section are provided in this order from a light entrance side of the semiconductor substrate (see FIG. 7).
Regarding claim 6, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising a first transfer transistor (FIG. 6, 604) that transfers the signal charge from the photoelectric converter (FIG. 6, 602) to the charge holding section (FIG. 6, 606), wherein a gate electrode (714) of the first transfer transistor includes the vertical electrode section (see 714) that extends in a thickness direction of the semiconductor substrate (see FIG. 7).
Regarding claim 8, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein the light shielding section further includes a second light shielding surface (top surface of 720 or bottom surface of 724) that is parallel to a surface of the semiconductor substrate (either top or bottom surface of 702) and 
the second light shielding surface is between the charge holding section and the photoelectric converter (see FIG. 7; again, one can draw line from 708 to 712, that passes through the specified surface).
Regarding claim 9, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein 
a first end of the first light shielding surface is in contact with the second light shielding surface (as defined above), and 
a second end of the first light shielding surface (as defined above) is provided with a gap from the surface of the semiconductor substrate (as defined above).
Regarding claim 10, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein 
the light shielding section includes a plurality of first light shielding surfaces (if Applicant wishes to break one surface into plurality of surfaces, then the left vertical surface of 724, left vertical surface of 722 and left vertical surface of 720, read on limitations; basically, they are the portions of previously defined “first light shielding surface”), 
the plurality of first light shielding surfaces includes the first light shielding surface (as was explained in rejection of claim 1; the 3 surfaces defined above are simply sub-portions of that surface, as the claim now requires) and
at least one of the plurality of first light shielding surfaces extend to a surface of the semiconductor substrate (“extend to a surface” is being interpreted as “extend toward a surface” (webster: “used as a function word to indicate direction”); the light shielding surface has that direction [Wingdings font/0xE0] toward substrate surface; it is not required to actually reach it).
Regarding claim 11, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising an insulation film (by considering only 722 to be light shielding film, 720 read on limitations), between the semiconductor substrate and the light shielding section  (see FIG. 7).
Regarding claim 12, Fan discloses in FIGs. 7 & 29 and related text, e.g., wherein the light shielding section includes at least one of a silicon oxide or a metal (see par. 59).
Regarding claim 13, Fan discloses in FIGs. 7 & 29 and related text, e.g., further comprising: 
a second transfer transistor (FIG. 6, 608); and 
a charge voltage converter (FIG. 6, 610), wherein the signal charge is transferred by the second transfer transistor from the charge holding section to the charge voltage converter (see FIG. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0035028) by Fan et al (“Fan”).
Regarding claim 2, Fan discloses in FIG. 7 and related text, e.g., substantially the entirety of claimed subject matter, as described in claim 1, except wherein the light shielding section is in a shape of a recess that accommodates the charge holding section.
Fan discloses in FIG. 29 and related text, e.g., wherein the light shielding section (2912) is in a shape of a recess that accommodates the charge holding section (2908).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Fan of FIG. 7 with “wherein the light shielding section is in a shape of a recess that accommodates the charge holding section” as taught by Fan of FIG. 29, since applying a known technique (technique of Fan of FIG. 29 on how to shape “light shielding section”) to a known device ready for improvement (device of Fan of FIG. 7; it is the same reference, and it is by the same set of inventors; hence, ready for improvements) to yield predictable results (results are predictable, because one type of “light shielding section” (FIG. 7, 710) is being replaced by another type of “light shielding section” (FIG. 29, 2912), and the inventors specifically state in par.88 that different parts of different embodiments can be combined or exchanged if compatible; here, we have 2 different implementations of “light shielding section”; hence, compatible, since they serve same purpose) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 3, Fan discloses in FIGs. 7 & 29 and related text, e.g., substantially the entirety of claimed subject matter, as described in claim 1, wherein the light shielding section has a triangular cross-sectional shape.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Fan with “wherein the light shielding section has a triangular cross-sectional shape”, since changing shape of an object is considered obvious to one of ordinary skill in the art (MPEP 2144.04).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.(MPEP 2144.04).
Furthermore, Applicant’s disclosure that refers to “triangular” actually seems to point to a “v shape”; it is not a triangle, since there is no third side.  For comparison purposes, see US-2010/0230729, FIG. 1, 122.   This reference is used to explicitly show a known shield shape.  The 122 is a shielding layer for 111.   Please note the shape.   It is vaguely similar to Applicant’s own.  Hence, the basic idea of the shape is known.   What is so different about Applicant’s own (as far as performance of device, FIGs. 5A-D), when compared to what is explicitly known shield shapes (FIG. 1, 122)?
Regarding claim 4, Fan discloses in FIGs. 7 & 29 and related text, e.g., substantially the entirety of claimed subject matter, as described in claim 1, wherein the light shielding section is in the shape of the recess that is tapered.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Fan with “wherein the light shielding section is in the shape of the recess that is tapered”, since changing shape of an object is considered obvious to one of ordinary skill in the art (MPEP 2144.04).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.(MPEP 2144.04).
Furthermore, for comparison purposes, see US-2010/0230729, 122.   The 122 is a shielding layer for 111.   Please note the shape.   It is vaguely similar to Applicant’s own.  Hence, the basic idea of the shape is known.   What is so different about Applicant’s own (as far as performance of device, FIGs. 5A-D), when compared to what is explicitly known shield shapes (FIG. 1, 122)?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/09/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894